QUAYLE ACTION
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1-20 are pending.
This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claims 5, 8, 17, and 20 are objected to because of the following informalities: The Examiner suggests canceling claims 5, 8, 17, and 20 as the limitations recited therein are repetitive to the limitations recited on the last 7 lines of claim 1. In claim 1, the limitations recite that the plurality of first-third wiring patterns are electrically connected to the first-third electrodes respectively. Thus, at least one of the first-third winding patterns are inherently electrically connected to the first-third electrodes respectively, and therefore the limitations in claims 5, 8, 17, and 20 don’t further limit the limitations in claim 1, thus are deemed repetitive. Appropriate correction is required.
Allowable Subject Matter
Claims 1-20 are allowed.
As per claim 1, the closest prior art Yoo et al. US Patent 9,064,626 discloses in Figs. 1 and 5 a coil component comprising: a first coil 33 and a second coil 34 that are magnetically coupled to each other; a ceramic body 10 including a plurality of ceramic layers 12-17 and including a pair of main surfaces S1 and S2 of the main body 10 opposed to each other and side surfaces S3 and S4 with which the pair of main surfaces are connected; a plurality of first wiring patterns (Fig. 5, coil 33 on layers 15 and 17) laminated in the ceramic body and defining of the first coil; a plurality of second wiring patterns (Fig. 9, coil 34 on layers 12 and 13) laminated above the first wiring patterns and defining a portion of the second coil; and a plurality of third wiring patterns (Fig. 5, coils 33 and 34 in layer 14) laminated between the plurality of first wiring patterns and the plurality of second wiring patterns and including a portion defining a portion of the first coil (e.g. coil 33 in layer 14) and a portion defining a portion of the second coil (e.g. coil 34 in layer 14); wherein the first coil includes: a portion in which the plurality of first wiring patterns are electrically connected to each other via a first via conductor to connect the plurality of first wiring patterns in parallel (Fig. 5; Coil 33 includes a portion disposed on layers 15 and 17 which are  (Fig. 5; Coil 34 includes a portion disposed on layers 12 and 13 which are connected in parallel by at least a “fourth” via conductor connected to center 36 there-between.); and the ceramic body includes: a first electrode 21 electrically connected to the plurality of first wiring patterns; a second electrode electrically connected to the plurality of second wiring patterns 22; and a third electrode 23 electrically connected to the plurality of third wiring patterns electrically connected to each other via a seventh via conductor. However, Yoo et al. DOES NOT DISCLOSE a portion in which the plurality of first wiring patterns and the plurality of third wiring patterns are electrically connected to each other via a second via conductor and a third via conductor through the plurality of first wiring patterns and the plurality of third wiring patterns to connect the plurality of first, second, and third wiring patterns in parallel; and a portion in which the plurality of second wiring patterns and the plurality of third wiring patterns are electrically connected to each other via a fifth via conductor and a sixth via conductor through the plurality of second wiring patterns and the plurality of third wiring patterns to connect the plurality of first, second, and third wiring patterns in parallel (Fig. 5; Only one via electrode electrically connects each of the layers of coils 33 and each of the layers of coils 34 respectively to one another.).
Conclusion
6.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAKESH B PATEL/Primary Examiner, Art Unit 2843